568 A.2d 1031 (1990)
Dennis MARTIN
v.
Sanford ALTMAN.
No. 89-238-Appeal.
Supreme Court of Rhode Island.
January 26, 1990.
William M. Walsh, David C. Moretti, Ronald J. Creamer, Moretti & Perlow, Cranston, for plaintiff.
Harry W. Asquith, Asquith, Merolla, Anderson, Ryan & Wiley, Providence, for defendant.

OPINION
PER CURIAM.
This case came before a hearing panel of this court for oral argument January 16, 1990 pursuant to an order which had directed both parties to appear in order to show cause why this appeal should not be summarily decided. The plaintiff had appealed from a summary judgment entered in the Superior Court.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the trial justice was correct in granting summary judgment in favor of the defendant, since an abutting owner of real estate has no duty to pedestrians to remove ice and snow or otherwise to keep the abutting sidewalk in good condition. See Saunders v. Howard Realty Co., 118 R.I. 31, 371 A.2d 274 (1977); Therrien v. First National Stores, 63 R.I. 44, 6 A.2d 731 (1939). The ordinance of the City of Providence which requires an abutting owner to clear the adjacent sidewalk of snow and ice creates only a duty to the municipality at large and not to individual passers-by. Prosser and Keeton, Torts, § 36 at 222-24 (5th ed. 1984); *1032 Restatement of Torts, 2nd, § 288, illustration 5.
Consequently, the appeal of the plaintiff is denied and dismissed and the summary judgment entered in the Superior Court is hereby affirmed.
MURRAY and SHEA, JJ., did not participate.